Citation Nr: 9917030	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-11 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a heart 
condition, including as secondary to catarrhal fever, has 
been submitted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence adequate to 
reopen the claim for service connection for a heart condition 
had not been submitted.  


FINDINGS OF FACT

1. By rating decision dated in March 1980, the RO denied 
service connection for a heart condition.  The veteran was 
properly notified of that decision and did not timely file 
an appeal.

2. Additional evidence submitted since the March 1980 RO 
decision denying service connection for a heart condition, 
is either duplicative or cumulative of evidence previously 
submitted.


CONCLUSIONS OF LAW


1. The March 1980 decision denying service connection for a 
heart condition is final.  38 U.S.C. § 4005(c) (1976); 38 
C.F.R. § 19.153 (1979) (38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1998))

2. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
a heart condition.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service entrance examination, dated in December 
1942, indicated no abnormalities of the heart and blood 
vessels.  The veteran's service medical records indicated 
treatment for acute catarrhal fever in December 1942 and 
April 1943.  A chest examination in June 1944 was negative 
and the heart and great vessels were unremarkable.  The 
veteran's separation medical examination, dated in October 
1945, indicated no abnormalities of the cardiovascular 
system.  

During hospitalization in April 1979, the veteran reported a 
history of heart murmur, beginning during military service in 
the 1940s.  The veteran stated that he had been told in the 
past that he had a heart murmur, but had also been told that 
he had no murmur.  The veteran indicated that this did not 
inhibit his activities and he had no present complaints of 
shortness of breath, fatigue, chest pains, or dizziness.  An 
assessment of aortic valvular disease, with findings 
suggesting moderate aortic stenosis and mild aortic 
insufficiency with a degree of mitral insufficiency, was 
noted.  The veteran was hospitalized in May 1979 for surgical 
treatment of this condition.  

By rating decision in March 1980, the RO denied service 
connection for a heart condition.  The veteran was notified 
of this decision under cover letter dated in April 1980.  The 
RO decision is final as to evidence of record at the time.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1979) (38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998)).  

The veteran filed a request to reopen his claim for service 
connection for a heart condition as secondary to catarrhal 
fever in August 1997.  The evidence, submitted since the 
final RO decision in March 1980, includes medical treatment 
records, and testimony by the veteran and his spouse at 
hearings before an RO hearing officer and the undersigned.

A VA cardiology clinic note in April 1997 indicated an 
assessment of status post aortic valve replacement, currently 
stable from a cardiovascular standpoint.  
An electrocardiogram (ECG) in May 1997 was abnormal and 
showed left ventricular hypertrophy with repolarization 
abnormality.  The record also contains a series of abnormal 
ECGs, dated in August and September 1997.  Hospitalization 
records in August 1997 and clinical records in September 1997 
indicated that the veteran suffered from a post-operative 
atrial flutter following hip replacement surgery.  

At a hearing before an RO hearing officer in August 1998, the 
veteran testified that he was treated on multiple occasions 
during service for catarrhal fever and had a heart murmur and 
an enlarged heart prior to enlistment in the military 
service.  Transcript, pp. 2-3 (Aug. 1998).  He stated that 
the catarrhal fever might have aggravated the heart 
condition.  Transcript, p. 3 (Aug. 1998).  He further stated 
that he was misdiagnosed with catarrhal fever, when he 
actually suffered from rheumatic fever, because he was 
hospitalized for almost two weeks.  Transcript, pp. 8, 14 
(Aug. 1998).  The veteran indicated that, following 
discharge from service, he lived in France for approximately 
five years and was treated with medication for chest pains.  
Transcript, p. 4 (Aug. 1998).  He further indicated that he 
was treated at Long Island College Hospital for pneumonia and 
a heart murmur and heart enlargement was noted at that time.  
The veteran testified that following service he saw several 
different doctors, but did not have a "family doctor," who 
treated him regularly.  Transcript, pp. 8-9 (Aug. 1998).  He 
reported that he underwent surgery for blockage of his aortic 
valve in 1979.  Transcript, p. 5 (Aug. 1998).  

The veteran's spouse testified that she met the veteran in 
1976, and he had problems with his heart on and off, for the 
entire time she had known him.  Transcript, p. 10 (Aug. 
1998).  

At a hearing before the undersigned in May 1999, the veteran 
testified that he was informed at his enlistment examination 
that he had an enlarged heart.  Transcript, p. 11 (May 1999).  
The veteran's spouse testified that he was examined by a 
military physician following hospitalization for catarrhal 
fever and was again found to have an enlarged heart.  
Transcript, p. 13 (May 1999).  He indicated that he was 
treated and hospitalized on several occasions for catarrhal 
fever during service.  Transcript, p. 4 (May 1999).  The 
veteran stated that the fever was manifested by fever 
blisters in his mouth and chills.  Transcript, pp. 14-15 (May 
1999).  He reported that prior to service he did not have any 
health difficulties.  Transcript, p. 8 (May 1999).  He stated 
that immediately after service he began to experience 
weakness after playing baseball and gave up exercising.  
Transcript, pp. 5-6 (May 1999).  The veteran and his spouse 
indicated that he underwent an aortic valve transplant in May 
1979.  Transcript, pp. 6-7 (May 1999).  The veteran's spouse 
testified that she became aware of the veteran's heart 
problems soon after meeting him in 1976.  Transcript, p. 11 
(May 1999).  The veteran stated that no doctor would provide 
an opinion as to any possible relationship between his 
catarrhal fever in service and his current heart condition.  
Transcript, pp. 18-19 (May 1999).  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The issue of whether the veteran's current heart condition is 
related to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Routen v. Brown, 10 Vet. App. 183, 186, (1997); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  The record does not 
reflect that the veteran or his spouse has a medical degree 
or qualified medical experience.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, they are not competent to 
provide evidence or opinion that any his current condition 
was due to or aggravated by any condition diagnosed during 
service.  See Savage v. Gober, 10 Vet. App. 489, 497 (1997).

The Board notes that the RO initially addressed the issue of 
new and material evidence, by applying Court precedent, which 
has since been invalidated by Hodge, supra.  However, the 
March 1999 Supplemental Statement of the Case provided 
application of the law as directed by Hodge.  

In the instant case, the evidence submitted by the veteran, 
including medical treatment records of current treatment for 
a heart condition, status post aortic valve replacement and 
post-operative atrial flutter, and his testimony at the 
August 1998 and May 1999 hearings are new, in that they were 
not considered prior to the denial of service connection in 
March 1980.  However, the evidence submitted by the veteran 
is not material to the current issue.  The medical records 
establish only that the veteran has a current heart 
condition.  Such was established prior to the March 1980 
decision by the RO, as the hospitalization records for the 
veteran's aortic valve replacement were of record.  Although 
evidence of a current disability is an element of a well-
grounded claim, the veteran's current diagnosis is not in 
dispute in the instant claim.  

The veteran has resubmitted copies of his service medical 
records, which were also considered by the RO prior to the 
March 1980 denial of service connection.  These copies are 
not new, as they were previously considered.  The Board notes 
that although the veteran testified that a heart murmur and 
an enlarged heart were diagnosed during service, his service 
medical records contain no such diagnosis.  

Although the veteran and his spouse testified that his 
current heart condition was due to his catarrhal fever, which 
they claimed was misdiagnosed cases of rheumatic fever, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Routen, 10 Vet. App. at 
186; Moray, 5 Vet. App. at 214.  The veteran has submitted no 
competent medical evidence establishing a nexus between his 
current heart condition and any incident of service including 
his diagnoses of catarrhal fever.  The Board finds that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
heart condition, including as secondary to catarrhal fever.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995), the Court 
found a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well-grounded.  
By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  The veteran in the instant case has not identified 
any further available medical evidence that has not been 
submitted or obtained and which would support his claim to 
reopen.  The veteran testified that no doctor would provide 
an opinion that his current heart condition was incurred in 
or aggravated by his military service, including his 
catarrhal fever.  Had the veteran submitted or identified 
such evidence, the outcome of his claim might be different.  
However, as the veteran has not identified any such evidence, 
the Board finds that the VA has satisfied its duty to inform 
the veteran under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

New and material evidence not having been received, the claim 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

